Per curiam.
The State Bar filed a formal complaint in this court, accusing Robert Madray of violating Standards 4, 23, 44, 45 and 68 of Bar Rule 4-102, and we appointed a special master to conduct further proceedings.1
The respondent failed to file an answer within 30 days of service of the complaint, in response to which the State Bar moved for a default order. The respondent did not respond to this motion. The special master then entered an order granting the motion for default, and the Review Panel of the State Disciplinary Board approved his report *385and recommended disbarment. The respondent has not filed any written exceptions to the Review Panel’s Report.
Decided July 27, 1989.
William P. Smith III, General Counsel State Bar, Viola S. Drew, Assistant General Counsel State Bar, for State Bar of Georgia.
We agree with the recommendation of the Review Panel, and hereby order Robert Madray disbarred from the practice of law in the State of Georgia.

All the Justices concur, except Hunt, J., not participating.


 We had previously suspended the respondent in separate disciplinary proceedings. In the Matter of Robert Madray, 258 Ga. 409 (369 SE2d 901) (1988).